DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"abnormality detecting portion" in claim 1
"mode switching portion" in claims 1, 2 and 3
“position tracking portion” in claim 1
“termination acceptance portion” in claims 1, 4 and 5
“tracking information output portion” in claim 1
“authentication portion” in claim 2
“image-taking portion” in claim 4
“audio input potion” in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claims 2-5 rejected under 35 U.S.C. 112(b) by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHICHIKU (JP 2006350869 A, citations corresponding to attached translation copy) in view of OYAGI (JP 2005011363 A, citations corresponding to attached translation copy). 

Regarding claim 1, SHICHIKU discloses [Note: what SHICHIKU does not disclose is strike-through]
A monitoring system (Page 5, Paragraph 1, “A safety confirmation system”) in which a subject terminal carried by a subject, a monitoring device for monitoring the position of the subject terminal, and a watcher terminal carried by a watcher who watches the subject are connected via a network (Page 5, Paragraph 4, “In FIG. 11, a conventional area monitoring system 100 includes a mobile phone device with GPS 101 carried by the person being monitored, a location search center 102 and a service center 103 that perform location search processing on the mobile phone device with GPS 101. A mobile phone device 104 that is carried by the supervisor and is provided with information from the service center 103 in the event of an abnormality, a GPS satellite 105 and a base station / relay station 106 that can provide location information of the mobile phone device 101 with GPS”; therefore, “mobile device with GPS 101 carried by the person being monitored” is tantamount to the “subject terminal carried by a subject”, “location search center 102 and service center 103 that perform location search processing on the mobile device with GPS 101” is tantamount to the “monitoring device for monitoring the position of the subject terminal” and “mobile device 104 that is carried by the supervisor and is provided with information from the service center 103 in the event of an abnormality” is  tantamount to “a watcher terminal carried by a watcher who watches the subject”; these features are connected via a network shown in FIG. 11 as the monitoring system, 100 ), 
wherein 
the monitoring device (FIG. 11, monitoring system, 100) includes 
an abnormality detecting portion which senses an abnormality when the position of the subject terminal goes outside a set activity range (Page 5, Paragraph 6, “The service center 103 requests location information from the location search center 102, receives location information from the location search center 102 obtained from the GPS mobile phone device 101, and the location information is determined in advance by a monitor. When it is out of the area or in a predetermined area, or when the change of the position information within a predetermined time is abnormal, it notifies the supervisor's mobile phone device 104 by e-mail.”), 

a position tracking portion (Page 5, paragraph 6, “The service center 103 requests location information from the location search center 102, receives location information from the location search center 102 obtained from the GPS mobile phone device 101, and the location information is determined in advance by a monitor. When it is out of the area or in a predetermined area, or when the change of the position information within a predetermined time is abnormal, it notifies the supervisor's mobile phone device 104 by e-mail.”; therefore, the position is being tracked by the service center 103) which transmits the position of the subject terminal to the watcher terminal in the abnormality monitoring mode (Page 14, Paragraph 13, “In step D21, the supervisor determines that the monitored person is not in a dangerous (abnormal) situation based on the received positional information, and the supervisor takes some action on the device (such as pressing a specific switch at a specific timing). When the apparatus detects that the device has been operated, the process proceeds to step 31 where the monitoring person can contact the person to be monitored by a normal telephone or e-mail to check the situation.”; therefore, the received position information to the monitoring person is the output of the position information of the subject terminal.).  

the watcher terminal includes a tracking information output portion (Page 10, Paragraph 9, “The first “person (SOS)” is authentication (normal) by the monitored person (person), but when authentication indicating a dangerous state in which SOS is transmitted from the monitored person (Case 1) ), The watcher said, “The watched person (the person) is perceived to be in danger, and the watcher contacts the watched person and reports to the police. I can understand. " This is notified by voice from the service center 3 or the like to the mobile phone device 4 on the supervisor side, or is displayed on the display screen of the mobile phone device 4 on the supervisor side and notified to the supervisor side.”; therefore, the watcher terminal includes a display which outputs the tracking information) which,  (Page 14, Paragraph 13, “In step D21, the supervisor determines that the monitored person is not in a dangerous (abnormal) situation based on the received positional information, and the supervisor takes some action on the device (such as pressing a specific switch at a specific timing).”; therefore, the received position information to the monitoring person is the output of the position information of the subject terminal which is displayed on the display screen as noted above.).

OYAGI discloses, 
a mode switching portion which, when the abnormality detecting portion senses an abnormality, transmits an abnormality monitoring notification indicating a switch to an abnormality monitoring mode to the subject terminal and the watcher terminal (Page 5, paragraph 6, “In step S95, the center control apparatus 21 determines whether or not the monitoring target person exists in the dangerous area as a result of the matching executed in step S94. If it is determined that the monitoring target person does not exist in the dangerous area, the center control apparatus 21 returns to step S91. The subsequent processing is repeatedly executed. On the other hand, if it is determined in step S95 that the monitoring target person is present in the dangerous area, the center control device 21 enters the warning mode [tantamount to “abnormality monitoring mode”], and in step S96, the PHS terminal 4 possessed by the monitoring target person enters the dangerous area. Send warning information to notify you.” and Page 5, Paragraph 9, “That is, warning information is transmitted to the PHS terminal 4, the mobile phone 2, and the personal computer 1 every predetermined time until the warning mode is canceled.”; therefore, when an abnormality is detected, a warning is sent and system switches to “warning mode” which is tantamount to “abnormality monitoring mode” and the warning is transmitted to the PHS terminal 4 (which is the subject terminal) and the warning is transmitted to the mobile phone 2 and the personal computer (which is the watcher terminal)) and which, upon receiving from the subject terminal a termination input requesting for the termination of the abnormality monitoring mode (Page 5, Paragraph 12, “FIG. 18 is a diagram illustrating an example of warning information displayed on the PHS terminal 4 owned by the person to be monitored. As shown in the figure, for example, when the monitoring subject is a child, a message such as “I am about to leave the area of action determined by the school. Please return immediately” is displayed. Further, when the monitoring subject is an elderly person, for example, a message such as “Do not enter from here” is displayed. The person to be monitored who has confirmed such a message confirms that he / she is in the dangerous area and leaves the dangerous area.  Then, the process returns to step S111, and for example, warning information is repeatedly displayed at predetermined intervals until the warning mode is canceled in the center apparatus 11.”; therefore, the confirmation of the monitoring subject is tantamount to receiving from the subject terminal a termination input as both accomplish the same result of sending a notification to the monitoring person to cancel the warning mode), transmits a termination notification indicating termination of the abnormality monitoring mode to the subject terminal and the watcher terminal (Page 6, Paragraph 2, “ On the other hand, in step S123, if the control unit 71 determines that the monitoring person has confirmed that the monitoring target person is safe and has input from the input unit 76 to cancel the warning mode, the control unit 71 proceeds to step S124 and displays warning information. Is deleted, and the center apparatus 11 is instructed to cancel the warning mode.” and Page 5, Paragraph 9, “That is, warning information is transmitted to the PHS terminal 4, the mobile phone 2, and the personal computer 1 every predetermined time until the warning mode is canceled.”; therefore, when the warning mode is canceled the notification warning information to the subject terminal and watcher terminal will be terminated and indicated as such),
the subject terminal includes a termination acceptance portion which, in the abnormality monitoring mode, accepts the termination input and transmits the accepted termination input to the monitoring device (Page 5, Paragraph 10, “If the center control device 21 determines in step S99 that the personal computer 1 or the mobile phone 2 has instructed to cancel the warning mode, the center control device 21 proceeds to step S100 and cancels the warning mode. For example, when the monitoring person confirms the safety of the monitoring target person based on the notified position information of the monitoring target person, the mobile phone 2 instructs the center device 11 to cancel the warning mode.”; therefore, the subject terminal termination acceptance is performed when the subject has confirmed its safety by authentication and thus the monitoring device confirms the safety of the monitored person and accepts the termination of the warning mode).
in the abnormality monitoring mode (Page 5, paragraph 6, “In step S95, the center control apparatus 21 determines whether or not the monitoring target person exists in the dangerous area as a result of the matching executed in step S94. If it is determined that the monitoring target person does not exist in the dangerous area, the center control apparatus 21 returns to step S91. The subsequent processing is repeatedly executed. On the other hand, if it is determined in step S95 that the monitoring target person is present in the dangerous area, the center control device 21 enters the warning mode [tantamount to “abnormality monitoring mode”]),

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify SHICHIKU with OYAGI to incorporate the features of: a mode switching portion which, when the abnormality detecting portion senses an abnormality, transmits an abnormality monitoring notification indicating a switch to an abnormality monitoring mode to the subject terminal and the watcher terminal and which, upon receiving from the subject terminal a termination input requesting for the termination of the abnormality monitoring mode, transmits a termination notification indicating termination of the abnormality monitoring mode to the subject terminal and the watcher terminal; and the subject terminal includes a termination acceptance portion which, in the abnormality monitoring mode, accepts the termination input and transmits the accepted termination input to the monitoring device. Both SHICHIKU and OYAGI are considered analogous arts as they both pertain to systems and methods for the tracking and monitoring of a person to confirm that the person is safe and not in a dangerous area, based on positional information.  SHICHIKU is very similar to the instant application as it discloses an authentication means which allows for the subject who is being monitored to authenticate themselves and their safety state. SHICHIKU specifically discloses that the position of the person being monitored is tracked and that the . SHICHIKU however fails to disclose the features of: a mode switching portion which, when the abnormality detecting portion senses an abnormality, transmits an abnormality monitoring notification indicating a switch to an abnormality monitoring mode to the subject terminal and the watcher terminal and which, upon receiving from the subject terminal a termination input requesting for the termination of the abnormality monitoring mode, transmits a termination notification indicating termination of the abnormality monitoring mode to the subject terminal and the watcher terminal; and the subject terminal includes a termination acceptance portion which, in the abnormality monitoring mode, accepts the termination input and transmits the accepted termination input to the monitoring device. OYAGI discloses these features. OYAGI specifically discloses that the monitoring device can switch into a “warning mode” which is tantamount to a “abnormality monitoring mode” when the subject being monitored travels into a registered dangerous area. OYAGI also discloses that the warning information is transmitted to the monitored person and the monitoring person until the warning mode is canceled which is performed when the person being monitored terminates the warning mode by confirming a message that the person is in a dangerous area and leaves the dangerous area. The warning is repeatedly displayed until the safety is confirmed at which point it is canceled and the termination notification is apparent to the monitoring person and the monitored person when the warning is no longer being 
Furthermore, OYAGI discloses that once the monitored person confirms their safety, the warning mode is canceled thus the monitored person’s termination input is accepted by the monitoring device. The key feature of the “abnormality monitoring mode” is disclosed by OYAGI which is silent in the SHICHIKU reference. However, the incorporation of such a mode is obvious as OYAGI discloses the use of such a mode in its tracking and monitoring device. 
Therefore, it would have been obvious to someone in the art prior to the effective filing date of the inventio to modify SHICHIKU with OYAGI to incorporate the features mentioned above. The incorporation of such features would allow for the system to switch to a warning mode which can send important information to the monitoring person. In addition, the incorporation of these features allow the monitored person to confirm their safety which leads to the termination of the monitoring mode and would allow for a more efficient system where warning can be quickly resolved if the monitoring person is able to confirm their safety. The transmission of the termination of the warning mode will lead to a more efficient system as the person being monitored is able to confirm their safety when they are informed that the warning mode has been activated. Therefore, the incorporation of these features disclosed by OYAGI to the features disclosed by SHICHIKU are obvious and would lead to a more efficient system. 

Regarding claim 2, the combination of SHICHIKU and OYAGI discloses 
The monitoring system according to claim 1. SHICHIKU further discloses,  wherein 
(Page 9, Paragraph 13, “The person / situation authentication unit 12 performs the person / situation authentication process using a fingerprint sensor or the like, and a plurality of pieces of authentication information corresponding to the will of the person are registered and collated therewith. Here, the mobile phone device 1 is used as a terminal device carried by the person to be monitored, but it is not necessarily a mobile phone device, and has a location information acquisition unit 11 and a person / situation authentication unit 12”; therefore, the authentication portion is the “person/situation authentication unit 12”) which verifies the termination input received from the subject terminal (Page 15, last paragraph, “Furthermore, in this embodiment, the server (service center 3A) makes a request for the person and the situation authentication to the monitored person in response to a request from the monitoring person. However, even if there is no request from the monitoring person, the monitored object is automatically The server (service center 3A) side may be provided with automatic authentication request means for requesting the person and the situation authentication to the person. In this case, when the user is out of the action range, the person and the situation authentication request may be automatically made to confirm the safety.”; therefore, the act of the subject terminal to authenticate their safety is tantamount to verifying the termination input received from the subject terminal). However, SHICHIKU fails to disclose, the mode switching portion, when the authentication portion verifies the termination input, transmits the termination notification to the subject terminal and the watcher terminal. 

OYAGI discloses, 
the mode switching portion, when the authentication portion verifies the termination input, transmits the termination notification to the subject terminal and the watcher terminal (Page 6, Paragraph 2, “ On the other hand, in step S123, if the control unit 71 determines that the monitoring person has confirmed that the monitoring target person is safe and has input from the input unit 76 to cancel the warning mode, the control unit 71 proceeds to step S124 and displays warning information. Is deleted, and the center apparatus 11 is instructed to cancel the warning mode.” and Page 5, Paragraph 9, “That is, warning information is transmitted to the PHS terminal 4, the mobile phone 2, and the personal computer 1 every predetermined time until the warning mode is canceled.”; therefore, when the warning mode is canceled the notification warning information to the subject terminal and watcher terminal will be terminated and indicated as such),

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify SHICHIKU with OYAGI to incorporate the features of: the mode switching portion, when the authentication portion verifies the termination input, transmits the termination notification to the subject terminal and the watcher terminal. Both SHICHIKU and OYAGI are considered analogous arts as they both pertain to systems and methods for the tracking and monitoring of a person to confirm that the person is safe and not in a dangerous area, based on positional information.  SHICHIKU is very similar to the instant application as it discloses an authentication means which allows for the subject who is being monitored to authenticate themselves and their safety state. SHICHIKU specifically discloses that the position SHICHIKU however fails to disclose: the mode switching portion, when the authentication portion verifies the termination input, transmits the termination notification to the subject terminal and the watcher terminal. OYAGI discloses this feature on Page 6, Paragraph 2 and on Page 5, Paragraph 9, when it states that the safety of the monitored person is confirmed [tantamount to verification of the termination input of the “abnormality monitoring mode”] , a notification is sent to the subject terminal and the watcher terminal. The notification of the verification of the termination of the “abnormality monitoring mode” is apparent in OYAGI’s reference on Page 5, Paragraph 9 when it states “warning information is transmitted to the PHS terminal 4, the mobile phone 2, and the personal computer 1 every predetermined time until the warning mode is canceled.” SHICHIKU already discloses the feature of the “authentication portion” as a means to confirm safety and it would be obvious to combine the features of SHICHIKU and OYAGI to incorporate an authentication portion as the safety confirmation means. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify SHICHIKU with OYAGI to incorporate the features mentioned above. The incorporation of such features would allow for both the subject terminal (the person being monitored) and watcher terminal (the monitoring person) to be aware of the termination of the warning mode and thus lead to a more optimized system. 

Regarding claim 3, the combination of SHICHIKU and OYAGI discloses
The monitoring system according to claim 1. However, SHICHIKU fails to specifically disclose, wherein the mode switching portion transmits the termination input from the subject terminal along with the termination notification to the watcher terminal.
OYAGI discloses, 
wherein the mode switching portion transmits the termination input from the subject terminal (Page 5, Paragraph 12, “FIG. 18 is a diagram illustrating an example of warning information displayed on the PHS terminal 4 owned by the person to be monitored. As shown in the figure, for example, when the monitoring subject is a child, a message such as “I am about to leave the area of action determined by the school. Please return immediately” is displayed. Further, when the monitoring subject is an elderly person, for example, a message such as “Do not enter from here” is displayed. The person to be monitored who has confirmed such a message confirms that he / she is in the dangerous area and leaves the dangerous area.  Then, the process returns to step S111, and for example, warning information is repeatedly displayed at predetermined intervals until the warning mode is canceled in the center apparatus 11.”; therefore, the confirmation of the monitoring subject is tantamount to receiving from the subject termination a termination input since both accomplish the same results of sending a notification to the monitoring person to cancel the warning mode) along with the termination notification to the watcher terminal (Page 6, Paragraph 2, “On the other hand, in step S123, if the control unit 71 determines that the monitoring person has confirmed that the monitoring target person is safe and has input from the input unit 76 to cancel the warning mode, the control unit 71 proceeds to step S124 and displays warning information. Is deleted, and the center apparatus 11 is instructed to cancel the warning mode.” and Page 5, Paragraph 9, “That is, warning information is transmitted to the PHS terminal 4, the mobile phone 2, and the personal computer 1 every predetermined time until the warning mode is canceled.”; therefore, when the warning mode is canceled the notification warning information to the subject terminal and watcher terminal will be terminated and indicated as such).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify SHICHIKU with OYAGI to incorporate the features of: wherein the mode switching portion transmits the termination input from the subject terminal along with the termination notification to the watcher terminal. Both SHICHIKU and OYAGI are considered analogous arts as they both pertain to systems and methods for the tracking and monitoring of a person to confirm that the person is safe and not in a dangerous area, based on positional information.  SHICHIKU is very similar to the instant application as it discloses an authentication means which allows for the subject who is being monitored to authenticate themselves and their safety state. SHICHIKU specifically discloses that the position of the person being monitored is tracked and that the monitoring person is sent a notification when the monitored subject goes outside of a set position range. OYAGI is also similar to the instant application as it monitors a person’s safety state by tracking their position and goes into a “warning mode” when the subject who is being monitored travels to a set dangerous range. SHICHIKU however fails to disclose: wherein the mode switching portion transmits the termination input from the subject terminal along with the termination notification to the watcher terminal. OYAGI discloses this feature on Page 5, Paragraph 12 and Page 6, Paragraph 2 as noted in citation 

Regarding claim 4, the combination of SHICHIKU and OYAGI discloses
The monitoring system according to claim 3. SHICHIKU further discloses, wherein the termination acceptance portion accepts via an image-taking portion face data as the termination input (Page 6, Paragraph 4, “Further preferably, in the authentication information storage means in the terminal device of the present invention, the person and situation authentication information indicating whether the monitored person is in a safe state or a dangerous state is registered.” and Page 6, Paragraph 5, “Further preferably, the person and the situation authentication means in the terminal device of the present invention have a sensor for sensing at least one of a fingerprint, an iris and a face, and at least one of the fingerprint, the iris and the face measured by the sensor. The person and situation authentication process is executed by collating information with at least one of fingerprint, iris and face as the person and situation authentication information registered corresponding to the information.”; therefore, the authentication means here terminates the “dangerous state” via the authentication and thus termination acceptance is performed via an image-taking portion face data).

Regarding claim 5, SHICHIKU further discloses 
The monitoring system according to claim 3, wherein 
the termination acceptance portion accepts via an audio input portion voice data as the termination input (Page 6, Paragraph 4, “Further preferably, in the authentication information storage means in the terminal device of the present invention, the person and situation authentication information indicating whether the monitored person is in a safe state or a dangerous state is registered.” and Page 6, last paragraph, “Further preferably, in the terminal device of the present invention, the terminal device according to the present invention has voice output means for storing a terminal calling voice corresponding to the user and the situation authentication request and playing back the stored voice, When the user and the situation authentication request from the server to the terminal device on the monitored person side are reproduced, the voice registered in the voice output unit is reproduced to notify the person and the situation authentication request.”; therefore, the authentication means here terminates the “dangerous state” via the authentication and thus termination acceptance is performed via voice data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WAKI (JP 2018093977 A) is considered pertinent art as it discloses, “To simplify a device worn by a person to be monitored as a monitoring system by which an abnormality of the person to be monitored is reported to a supervisor. SOLUTION: As a monitoring system equipped with a wearable terminal device and an information management device, the wearable terminal device includes a biological information detection part for detecting biological information on a person to be monitored who wears the wearable terminal device. The information management device includes an analysis part for analyzing a body condition and an emotion of the person to be monitored based on the biological information detected by the biological information detection part, and a notification part for notifying a supervisor's terminal device used by a supervisor when it is determined that the person to be monitored is in an abnormal state based on a result of the analysis by the analysis part.” (ABSTRACT)
ISOGUCHI (JP 6379271 B1) is considered pertinent art as it discloses “Provided is a mechanism capable of easily and appropriately setting the position and shape of an area that defines a monitoring area on a map displayed on a screen of a watching terminal for a position of a watching target person carrying a mobile terminal. A mobile terminal includes a mobile terminal, a server that continuously receives the current terminal position from the mobile terminal, and a watch terminal that can communicate with the server. The watching terminal 300 defines an area by overlapping a plurality of substantially circular areas on a map, and an area setting unit 361 configured to set the defined area on the server 100 side, and the current 
KUDO (JP 2014002659 A) is considered pertinent art as it discloses “To provide a watching system capable of considering a possibility and urgency of a rapid and secure action to an objective person to be watched to notify a watching person of an abnormality of the objective person, and thereby securely and smoothly supporting and rescuing the objective person. SOLUTION: A server 30 includes a communication unit 32 to receive abnormality information on an objective person to be watched transmitted from a specific device, an analysis unit 33 to analyze information showing urgency of an abnormality included in the abnormality information, a storage unit 34 to previously memorize terminal devices 40 that provide a notification on the abnormality of the objective person, and a notification processing unit 35 to notify the terminal devices 40 memorized in the storage unit 34 of the abnormality. The notification processing unit 35 notifies all of the terminal devices 40 memorized in the storage unit 34 of information showing the abnormality if the urgency of the received abnormality is high, and notifies the terminal devices 40 according to a condition defining a predetermined order of notification if the urgency of the abnormality is low.” (ABSTRACT)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/
Examiner, Art Unit 3648                                                                                                                                                                                           
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648